DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Claim Objections
Claim 18 objected to because of the following informalities:
Regarding dependent claim 18,
	Claim 18, as currently presented, depends upon currently cancelled claim 17. The examiner recommends amending claim 18 to depend on a currently presented claim.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10, 19 and 21-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites in response to identifying the search results:evaluating the search results to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of: a project, an individual, a group, or an organization; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
evaluating the set of content items and the set of data items to identify a time property associated with the relationship between the set of content items and the set of data items; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
	This step recites a mental process applied to the field of computer techniques that can be performed manually. For example, a person may review a plurality of documents to determine a particular subject matter to which it is directed or other characteristics such as a publication date, author, etc.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a processor; and a memory communicatively coupled to the processor and storing instructions. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses detecting an input query and providing search results therein.
Claim 1 recites the following additional elements:
a processor; and a memory communicatively coupled to the processor and storing instructions. Which represent generic computer components employed to perform the method.
processing the input to identify a term; which encompasses a step of mere data gathering (e.g. obtaining an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term, the set of content items including one or more documents or files; Which encompasses a step of mere data gathering (e.g. searching a data source is data gathering. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. documents and files are types of data), both of these aspects represent insignificant extra-solution activity as described in MPEP 2106.05(g).
generating a time-based visualization comprising the one or more documents or files of the set of content items, at least one data item from the set of data items, and a time associated with the time property, the one or more documents or files and the at least one data item being ordered based, at least in part, on the time property; which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and providing for display on the user interface of the computing device, the time- based visualization. which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. “a processor”, “a memory communicatively coupled to the processor”. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
processing the input to identify a term; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the identified term is part of a search process which a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a data source is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
generating a time-based visualization comprising at least one content item from the set of content items and at least one data item from the set of data items, the at least one content item and the at least one data item being ordered based, at least in part, on the property; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).
Therefore, the claim is ineligible.


Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. the relationship being a type of interaction or type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the time property indicates a time period associated with each content item in the set of content items and each data item in set of data items.   which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. a time period is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein evaluating the set of content items and the set of data items further identifies a relevance property that is associated with a relevance score.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. the relevance score is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the relevance score is based, at least in part, on a distance between nodes in the data source.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. a node distance is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).


Regarding dependent claim 6,
Claim 6 depends upon Claim 4, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein the relevance score is based, at least in part, on a determined subject matter associated with the data item.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. a subject matter associated with data is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: “determining an order for the set of content items.” which encompasses a step related to a type of ordering (e.g. determining an order of items), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“determining an order for the set of content items.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).
Regarding dependent claim 8,
Claim 8 depends upon Claim 7, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “instructions for altering a weight of the time property based, at least in part, on the determined order for the set of content items.” which encompasses a step of encompasses a step of mere data gathering by comprising receiving a value for an attribute (e.g. the weight), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the at least one data item is associated with an entity.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. an entity in a data storage system is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein the at least one data item is a content item.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. a piece of content is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding independent claim 19,
The claim recites determining an order of the set of content items; Which amounts to ordering a plurality of items. The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts that can be performed in the human mind and can be practically performed by a person.
in response to identifying the set of content items:  evaluating the set of content items to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of. a project, an individual, a group, or an organization, Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique; Which describes a step of using a pattern matching technique recited at a high degree of generality. The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts that can be performed in the human mind and can be practically performed by a person. This step recites a mental process applied to the field of computer techniques that can be performed manually. For example, a person may be able to read a plurality of documents and determine matching characteristics and mentally determine a relationship based on said matching characteristics.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. “a computing device”. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses detecting an input query and providing search results therein.
Claim 19 recites the following additional elements: 
detecting an input provided in a user interface on a display of a computing device; which encompasses a step of mere data gathering (e.g. obtaining an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; Which encompasses a step of mere data gathering (e.g. searching a data source is data gathering. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. documents and files are types of data), both of these aspects represent insignificant extra-solution activity as described in MPEP 2106.05(g).
the relationship indicating a previous use of the set of content by or in relation to the set of data items, which amounts to merely selecting a particular type of data to be manipulated (e.g. previous use data is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
generating a time-based visualization of the set of content items, the time-based visualization including the order of the set of content items and the set of data items, wherein the order is based on a time period associated with each content item in the set of content items and each data item in set of data items; which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g). Additionally, the limitation recites a step related to a type of ordering (e.g. determining an order of items), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and providing for display on the user interface of the computing device, the time-based visualization. which amounts to mere data gathering and outputting (e.g. generating a visualization for display is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. “a computing device”, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
detecting an input provided in a user interface on a display of a computing device; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. detecting input is part of a search process which a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a data source is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
generating a time-based visualization of the set of content items, including the order of the set of content items, and the set of data items; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).
Therefore, the claim is ineligible.

Regarding dependent claim 21,
Claim 21 depends upon Claim 19, as such claim 21 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 21 further recites the limitations of: “wherein the set of content items and the set of data items in the time-based visualization are respectively selectable to execute a search for a selected content item or a selected data item.” which encompasses a step of data gathering and outputting (e.g. the set of data items is being used to execute a search, which is a step of data gathering.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 22,
Claim 22 depends upon Claim 19, as such claim 22 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 22 further recites the limitations of: “wherein a time granularity of the time-based visualization is adjustable to filter the set of content items and the set of data items in the time- based visualization by a plurality of time intervals.” which encompasses a step of selecting a type of data to be manipulated (e.g. the adjustable time granularity is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claims 2-10 and 21-22,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-4, 6-7, 9-11, 13-14, 16, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US PGPUB No. 2018/0181667; Pub. Date: Jun. 28, 2018) in view of Jones et al. (US PGPUB No. 2006/0248073; Pub. Date: Nov. 2, 2006).
Regarding independent claim 1,
	Kolb discloses a system, comprising: a processor; See FIG. 2, (FIG. 2 illustrates a computer system comprising a user device 10 that may be embodied as a computer, smartphone, tablet, etc. and system 20 comprising processor 23.)
and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: detecting an input in a user interface provided on a display of a computing device; See Paragraph [0030], (User device 10 may be embodied as a web browser or smartphone app and is configured to receive input from the user, i.e. detecting an input in a user interface provided on a display of the computing device.)
processing the input to identify a term; See Paragraph [0112], (The search engine may receive a search query comprising a text string or selected attributes either by explicit user entry or automatic inclusion by the search engine based on data from a user account, i.e. processing the input to identify a term.)
searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term, the set of content items including one or more documents or files; See Paragraph [0112], (A search engine component receives a search query from a user comprising a text string or selected attributes, i.e. searching a data source using a term.) See Paragraph [0156], (The search engine component may identify search results and additionally second data objects connected to the search results associated with trends topics based on relevance to the search query. Relevance scores may be calculated for client organizations based on a similarity to the search user's organization, i.e. searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term.) See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of content items including one or more documents or files.)
in response to identifying the search results: evaluating the search results to determine a relationship between the set of content items and a set of data items, See FIG. 7 and Paragraph [0156], (FIG. 7 illustrates step 70 of identifying first data objects that satisfy a user-input search query, i.e. identifying search results. Step 715 then comprises identifying second data objects connected to first data objects, i.e. in response to identifying the search results. Step 720 comprises using a recognizability model to calculate recognizability of second data objects, i.e. evaluating the search results to determine a relationship between the set of content items and a set of data items.)
the set of data items including at least one of: a project, an individual, a group, or an organization, the relationship indicating a previous use of the set of content items by or in relation to the set of data items; See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0051], (The system may record trend and recognizability data in trend databases for event logs, trend topics, associated trending objects and recognizability, i.e. the relationship indicating a previous use of the set of content items by or in relation to the set of data items.) Note [0100] wherein recognition of objects refers to a user's interaction with data objects in general, i.e. a previous use.
evaluating the set of content items and the set of data items to identify a time property associated with the relationship between the set of content items and the set of data items; See Paragraph [0064], (The system may gather information regarding time-series of events regarding user-interactions with content.) See Paragraph [0101], (A recognition module may infer that a user may interact with a content item similar to a first content item within a similar time frame, i.e. evaluating the set of content items and the set of data items to identify a time property associated with the relationship between the set of content items and the set of data items.)
	Kolb does not disclose the step of generating a time-based visualization comprising the one or more documents or files of the set of content items, at least one data item from the set of data items, and a time associated with the time property, the one or more documents or files and the at least one data item being ordered based, at least in part, on the time property; 
and providing for display on the user interface of the computing device, the time-based visualization.
	Jones discloses the step of generating a time-based visualization comprising the one or more documents or files of the set of content items, at least one data item from the set of data items, and a time associated with the time property, the one or more documents or files and the at least one data item being ordered based, at least in part, on the time property; See FIG. 3-7, (FIGs. 3-7 illustrate visualizations of temporal profiles of documents returned in response to queries, i.e. generating a time-based visualization comprising one or more documents or files of the set of content items (e.g. the individual events/elements of the timeline). FIG. 7 illustrates a timeline of event summaries in chronological order, i.e. a time associated with the time property, the one or more documents or files and the at least one data item being ordered based, at least in part, on the time property.)
and providing for display on the user interface of the computing device, the time-based visualization. See Paragraph [0049], (Query results may be displayed to the user in a format that exploits the temporal nature of a query, i.e. providing for display on the user interface of the computing device, the time-based visualization.)
Kolb and Jones are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb to include the method of using temporal information to generate timeline visualizations as disclosed by Jones. Paragraph [0042] of Jones discloses that temporal properties can be used to improve the average precision of a query via temporal classification and/or precision prediction. Relevance feedback may also be obtained via interactive visualization of temporal properties which additionally modify and improve the algorithm for retrieving documents.

Regarding dependent claim 3,
As discussed above with claim 1, Kolb-Jones discloses all of the limitations.
Jones discloses the step wherein the time property indicates a time period associated with each content item in the set of content items and each data item in set of data items. See Paragraph [0021], (Temporal profiles may be built from temporal information associated with a set of documents which may be retrieved as a result of a query, i.e. the time property indicates a time period associated with each content item in the set of content items (e.g. documents) and each data item in set of data items (e.g. temporal profile data). Note [0024] wherein analyzing a query comprises constructing probability distributions over the dates associated with documents returned by the search engine, i.e. temporal information indicates a time period.
Kolb and Jones are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb to include the method of using temporal information to generate timeline visualizations as disclosed by Jones. Paragraph [0042] of Jones discloses that temporal properties can be used to improve the average precision of a query via temporal classification and/or precision prediction. Relevance feedback may also be obtained via interactive visualization of temporal properties which additionally modify and improve the algorithm for retrieving documents.

Regarding dependent claim 4,
As discussed above with claim 1, Kolb-Jones discloses all of the limitations.
Kolb further discloses the step wherein evaluating the set of content items and the set of data items further identifies a relevance property that is associated with a relevance score. See Paragraph [0156], (Project object relevance may be scored from similarity of their features to the input search parameters, i.e. wherein evaluating the set of content items and the set of data items further identifies a relevance property that is associated with a relevance score (e.g. project object relevant is associated with a score).)

Regarding dependent claim 6,
As discussed above with claim 4, Kolb-Jones discloses all of the limitations.
Kolb further discloses the step wherein the relevance score is based, at least in part, on a determined subject matter associated with the data item. See Paragraph [0156], (Project object relevance may be scored from similarity of their features to the input search parameters, i.e. the relevance score is based, at least in part, on a determined subject matter associated with the data item.) Note [0099] wherein object text features represent information about an object, for example text features for documents relating to tax accounting in New York include text features such as "tax accounting" and "New York", i.e. subject matter associated with the data item.
Regarding dependent claim 7,
As discussed above with claim 1, Kolb-Jones discloses all of the limitations.
Kolb further discloses the method further comprising determining an order for the set of content items. See Paragraph [0117], (The recognition module evaluates recognizability of second data objects in order to rank them for display to the user, i.e. determining an order for the set of content items.)

Regarding dependent claim 9,
As discussed above with claim 1, Kolb-Jones discloses all of the limitations.
Kolb further discloses the step wherein the at least one data item is associated with an entity. See Paragraph [0148], (Named Entity Recognition may be used to match topics to named entities in order to match certain trends to exactly a specific data object, i.e. the at least one data item is associated with an entity.)

Regarding dependent claim 10,
As discussed above with claim 1, Kolb-Jones discloses all of the limitations.
Kolb further discloses the step wherein the at least one data item is a content item. See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. wherein the at least one data item is a content item (e.g. documents presented to a user are content).)



Regarding independent claim 11,
	Kolb discloses a method, comprising: receiving a visualization request; See Paragraph [0030], (User device 10 may be embodied as a web browser or smartphone app and is configured to receive input from the user, i.e. receiving a visualization request (e.g. to visualize search results).)
searching a data source using the visualization request to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; See Paragraph [0112], (A search engine component receives a search query from a user comprising a text string or selected attributes, i.e. searching a data source using the visualization request.) See Paragraph [0156], (The search engine component may identify search results and additionally second data objects connected to the search results associated with trends topics based on relevance to the search query. Relevance scores may be calculated for client organizations based on a similarity to the search user's organization, i.e. searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term.) See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of content items including one or more documents or files.)
in response to identifying the search results: evaluating the search results to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of: a project, an individual, a group, or an organization, See Paragraph [0112], (A search engine component receives a search query from a user comprising a text string or selected attributes, i.e. searching a data source using a term.) See Paragraph [0156], (The search engine component may identify search results and additionally second data objects connected to the search results associated with trends topics based on relevance to the search query. Relevance scores may be calculated for client organizations based on a similarity to the search user's organization, i.e. searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term.)
the relationship indicating a previous use of the set of content items by or in relation to the set of data items; See FIG. 7 and Paragraph [0156], (FIG. 7 illustrates step 70 of identifying first data objects that satisfy a user-input search query, i.e. identifying search results. Step 715 then comprises identifying second data objects connected to first data objects, i.e. in response to identifying the search results. Step 720 comprises using a recognizability model to calculate recognizability of second data objects, i.e. evaluating the search results to determine a relationship between the set of content items and a set of data items.) See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0051], (The system may record trend and reconizability data in trend databases for event logs, trend topics, associated trending objects and recognizability, i.e. the relationship indicating a previous use of the set of content items by or in relation to the set of data items.) Note [0100] wherein recognition of objects refers to a user's interaction with data objects in general, i.e. a previous use.
evaluating the set of content items and the set of data items to identify a time property associated with the relationship between the set of content items and the set of data items, See Paragraph [0064], (The system may gather information regarding time-series of events regarding user-interactions with content.) See Paragraph [0101], (A recognition module may infer that a user may interact with a content item similar to a first content item within a similar time frame, i.e. evaluating the set of content items and the set of data items to identify a time property associated with the relationship between the set of content items and the set of data items.)
wherein identifying the time property comprises using an artificial intelligence system to analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items; See Paragraph [0122], (A machine classifier may be utilized to determine whether documents of a candidate data source comprise relevant features as classified. The trend engine may then utilize the relevance score associated with the classified relevant features to determine an association between data objects and topics, i.e. using an artificial intelligence system to analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items.)
	Kolb does not disclose generating a time-based visualization comprising the one or more documents or files of the set of content items, at least one data item from the set of data items, and a time associated with the time property, the one or more documents or files of and the at least one data item being ordered based, at least in part, on the time property; 
and providing for display on the user interface of the computing device, the time- based visualization.
	Jones discloses generating a time-based visualization comprising the one or more documents or files of the set of content items, at least one data item from the set of data items, and a time associated with the time property, the one or more documents or files of and the at least one data item being ordered based, at least in part, on the time property; See FIG. 3-7, (FIGs. 3-7 illustrate visualizations of temporal profiles of documents returned in response to queries, i.e. generating a time-based visualization comprising one or more documents or files of the set of content items (e.g. the individual events/elements of the timeline). FIG. 7 illustrates a timeline of event summaries in chronological order, i.e. a time associated with the time property, the one or more documents or files and the at least one data item being ordered based, at least in part, on the time property.)
and providing for display on the user interface of the computing device, the time- based visualization. See Paragraph [0049], (Query results may be displayed to the user in a format that exploits the temporal nature of a query, i.e. providing for display on the user interface of the computing device, the time-based visualization.)
Kolb and Jones are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb to include the method of using temporal information to generate timeline visualizations as disclosed by Jones. Paragraph [0042] of Jones discloses that temporal properties can be used to improve the average precision of a query via temporal classification and/or precision prediction. Relevance feedback may also be obtained via interactive visualization of temporal properties which additionally modify and improve the algorithm for retrieving documents.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 19,
	Kolb discloses a method, comprising: detecting an input provided in a user interface on a display of a computing device; See Paragraph [0112], (A search engine component receives a search query from a user comprising a text string or selected attributes, i.e. searching a data source using the visualization request.) See Paragraph [0156], (The search engine component may identify search results and additionally second data objects connected to the search results associated with trends topics based on relevance to the search query. Relevance scores may be calculated for client organizations based on a similarity to the search user's organization, i.e. searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term.) See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of content items including one or more documents or files.)
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; 
determining an order of the set of content items; See Paragraph [0112], (A search engine component receives a search query from a user comprising a text string or selected attributes, i.e. searching a data source using the visualization request.) See Paragraph [0156], (The search engine component may identify search results and additionally second data objects connected to the search results associated with trends topics based on relevance to the search query. Relevance scores may be calculated for client organizations based on a similarity to the search user's organization, i.e. searching a data source using the term to identify search results, the search results comprising a set of content items associated with the term.) See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of content items including one or more documents or files.)
determining an order of the set of content items; See Paragraph [0117], (The recognition module evaluates recognizability of second data objects in order to rank them for display to the user, i.e. determining an order for the set of content items.)
in response to identifying the set of content items:  evaluating the set of content items to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of. a project, an individual, a group, or an organization, See FIG. 7 and Paragraph [0156], (FIG. 7 illustrates step 70 of identifying first data objects that satisfy a user-input search query, i.e. identifying search results. Step 715 then comprises identifying second data objects connected to first data objects, i.e. in response to identifying the search results. Step 720 comprises using a recognizability model to calculate recognizability of second data objects, i.e. evaluating the search results to determine a relationship between the set of content items and a set of data items.) See Paragraph [0021], (A user may perform a search and view search results comprising representations of data objects from a database, including organizations, past projects, documents, etc., i.e. the set of data items including at least one of: a project, an individual, a group, or an organization.) See Paragraph [0051], (The system may record trend and recognizability data in trend databases for event logs, trend topics, associated trending objects and recognizability, i.e. the relationship indicating a previous use of the set of content items by or in relation to the set of data items.) Note [0100] wherein recognition of objects refers to a user's interaction with data objects in general, i.e. a previous use.
the relationship indicating a previous use of the set of content by or in relation to the set of data items, See Paragraph [0064], (The system may gather information regarding time-series of events regarding user-interactions with content.) See Paragraph [0101], (A recognition module may infer that a user may interact with a content item similar to a first content item within a similar time frame, i.e. evaluating the set of content items and the set of data items to identify a time property associated with the relationship between the set of content items and the set of data items.)
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique; See Paragraph [0022], (The search engine may determine search results by matching search parameters corresponding to a time period and recognizable social proof for the data source (e.g. a pattern matching technique). Data sources such as databases may record connections between data objects which may be represented as nodes in a graph connected by edges to show relationships between data items (e.g. traversing the content and data structure of a data source using a pattern matching technique).)
	Kolb does not disclose generating a time-based visualization of the set of content items, the time-based visualization including the order of the set of content items and the set of data items, wherein the order is based on a time period associated with each content item in the set of content items and each data item in set of data items; 
and providing for display on the user interface of the computing device, the time-based visualization.
	Jones discloses generating a time-based visualization of the set of content items, the time-based visualization including the order of the set of content items and the set of data items, wherein the order is based on a time period associated with each content item in the set of content items and each data item in set of data items; See FIG. 3-7, (FIGs. 3-7 illustrate visualizations of temporal profiles of documents returned in response to queries, i.e. generating a time-based visualization comprising one or more documents or files of the set of content items (e.g. the individual events/elements of the timeline). FIG. 7 illustrates a timeline of event summaries in chronological order, i.e. a time associated with the time property, the one or more documents or files and the at least one data item being ordered based, at least in part, on the time property.)
and providing for display on the user interface of the computing device, the time-based visualization. See Paragraph [0049], (Query results may be displayed to the user in a format that exploits the temporal nature of a query, i.e. providing for display on the user interface of the computing device, the time-based visualization.)
Kolb and Jones are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb to include the method of using temporal information to generate timeline visualizations as disclosed by Jones. Paragraph [0042] of Jones discloses that temporal properties can be used to improve the average precision of a query via temporal classification and/or precision prediction. Relevance feedback may also be obtained via interactive visualization of temporal properties which additionally modify and improve the algorithm for retrieving documents.

Regarding dependent claim 22,
As discussed above with claim 19, Kolb-Jones discloses all of the limitations.
Jones further discloses the step wherein a time granularity of the time-based visualization is adjustable to filter the set of content items and the set of data items in the time- based visualization by a plurality of time intervals. See Paragraph [0057]-[0058], (Users may profile feedback to a temporal visualization in order to allow the user to select a temporal region they are interested in in order to improve the average precision of the results. Users may select spans of time that are relevant, which automatically modifies the search results on the basis of the selected timespan, i.e. wherein the set of content items and the set of data items in the time-based visualization are respectively selectable to execute a search for a selected content item or a selected data item.)
Kolb and Jones are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb to include the method of using temporal information to generate timeline visualizations as disclosed by Jones. Paragraph [0042] of Jones discloses that temporal properties can be used to improve the average precision of a query via temporal classification and/or precision prediction. Relevance feedback may also be obtained via interactive visualization of temporal properties which additionally modify and improve the algorithm for retrieving documents.


Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Jones as applied to claim 1 above, and further in view of Shukla et al. (US PGPUB No. 2020/0133967; Pub. Date: Apr. 30, 2020).
Regarding dependent claim 2,
As discussed above with claim 1, Kolb-Jones discloses all of the limitations.
Kolb-Jones does not disclose the step wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item.
Shukla discloses the step wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item. See Paragraph [0239], (Disclosing a method for determining query terms associated with a set of documents. The method includes a graph data store of a search and feed system where relationships are represented by a directed graph. Links/relationships may then represent meta data associated with links such as tweet text, comments on a post/web page or other online comments linking to online content/documents, i.e. providing comments about a data item, anchor/web links, and/or other links /relationships to represent in near real-time content and relationships observed in the online world.).
Kolb, Jones and Shukla are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb-Jones to include the method of representing relationships as content interactions such as comments as described by Shukla. Doing so would allow the system to obtain action information about content in order to determine relationships at the moment of searching for related content, thus allowing users to obtain content based on interactions as opposed to merely keywords.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Jones as applied to claim 4 above, and further in view of Rapaport et al. (US PGPUB No. 2010/0205541; Pub. Date: Aug. 12, 2010).
Regarding dependent claim 5,
As discussed above with claim 4, Kolb-Jones discloses all of the limitations.
Kolb-Jones does not disclose the step wherein the relevance score is based, at least in part, on a distance between nodes in the data source.
Rapaport discloses the step wherein the relevance score is based, at least in part, on a distance between nodes in the data source. See Paragraph [0102], (Distance graphs are formed between users which represent preferences corresponding to relationships between entities in the graph, i.e. a property representing a distance between nodes in the data source.).
Kolb, Jones and Rapaport are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb-Jones to include the use of distance graphs between entities as scores that affect how users interact with content as disclosed by Rapaport. Doing so would allow users to further tailor search results according to how relevant a certain attribute or entity is to them, thereby providing more useful content to the user.

Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Jones as applied to claim 7 above, and further in view of Cottrell (US PGPUB No. 2008/0091586; Pub. Date: Apr. 17, 2008)
Regarding dependent claim 8,
As discussed above with claim 7, Kolb-Jones discloses all of the limitations.
Kolb-Jones does not disclose the method further comprising instructions for altering a weight of the property based, at least in part, on the determined order for the set of content items.
Cottrell discloses the method further comprising instructions for altering a weight of the time property based, at least in part, on the determined order for the set of content items. See FIG. 2A and Paragraph [0046], (The method illustrated in FIG. 2a comprises step 225 of assigning a time weight parameter for a set of purchase orders. At step 245, the weights may be optionally adjusted based on observations relating to market conditions and trends.
Bhadury¸ ZHANG and Cottrell are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhadury-ZHANG to include the method of weighting time-related properties as disclosed by Cottrell. Doing so would allow users to manually manage 

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Jones as applied to claim 19 above, and further in view of Sparandara et al. (US PGPUB No. 2012/0130741; Pub. Date: May 24, 2012).
Regarding dependent claim 21,
As discussed above with claim 7, Kolb-Jones discloses all of the limitations.
Kolb-Jones does not disclose the step wherein the set of content items and the set of data items in the time-based visualization are respectively selectable to execute a search for a selected content item or a selected data item.  
	Sparandara disclose the step wherein the set of content items and the set of data items in the time-based visualization are respectively selectable to execute a search for a selected content item or a selected data item. See Paragraph [0047], (Disclosing an integrated patient information viewer for developing a timeline arranged to provide a visualization of a patient record. The illustrated timeline indicates a range of information available for review. A user can select individual documents in the viewspace to open the document itself, i.e. wherein the set of content items and the set of data items in the time-based visualization are respectively selectable to execute a search for a selected content item or a selected data item.)
Kolb, Jones and Sparandara are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kolb-Jones to include the method of searching timelines to display individual documents as disclosed by Sparandara. Paragraph [0098] of Sparandara discloses that the method of providing an information viewer is able to intelligently display interface components that balance the importance of different information to represent the most important data upfront and consider the user device’s monitor and browser size to optimize or improve user interface component placement and dimensions.
Response to Arguments
Applicant's arguments regarding the rejection of claims 1-20 under 35 USC 101 have been fully considered,
The examiner has considered applicant’s arguments, however the claims still present the abstract idea of a mental process performed by generic computer components (e.g. “a system comprising: a processor; and a memory…”; “a computing device”). 
The rejection has been updated to reflect the new claim language presented in Applicant’s amendments filed 10/17/2022. The examiner suggests amending independent claims 1 and 19 to include the limitations referring to the use of artificial intelligence as set forth in independent claim 11.

Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO M MARI VALCARCEL/Examiner, Art Unit 2159